United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Edmond O’Suji, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1542
Issued: March 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 23, 2006 appellant, through her attorney, filed a timely appeal of the Office of
Workers’ Compensation Programs’ merit decision dated March 22, 2006, which denied
modification of her wage-earning capacity determination. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that the December 28, 2004 loss of wageearning capacity determination should be modified.
FACTUAL HISTORY
On March 23, 2000 appellant, then a 40-year-old supervisor, filed a traumatic injury
claim alleging that an employee struck her in her right shoulder while she was performing her
federal job duties. The Office initially accepted appellant’s claim for right shoulder strain.
Appellant filed an additional claim for occupational disease on October 9, 2000 alleging that she
developed stress, depression and anxiety as a result of the March 23, 2000 employment injury

and the actions of the employing establishment following her injury. The Office expanded
appellant’s claim to include adjustment reaction.
In a report dated February 22, 2002, Dr. Jackson T. Achilles, a Board-certified
psychiatrist, examined appellant as a second opinion physician and diagnosed post-traumatic
stress disorder. He indicated that appellant could not return to work at the employing
establishment.
Appellant underwent surgery to her right shoulder on January 7, 2002. The Office
entered appellant on the periodic rolls on March 8, 2002. The Office referred appellant for
vocational rehabilitation counseling on September 11, 2002.
Appellant’s attending physician, Dr. Ronald L. Fraser, a Board-certified orthopedic
surgeon, opined that appellant developed lateral epicondylitis as a result of her accepted shoulder
injury. The Office referred appellant to Dr. Bernard Z. Albina, who found that the lateral
epicondylitis and recommended surgical release were not due to appellant’s accepted
employment injury. By decision dated September 8, 2003, the Office denied appellant’s request
for surgery. Dr. Fraser continued to support a causal relationship between appellant’s lateral
epicondylitis and her right shoulder injury. The Office referred appellant to Dr. John J.
Debender, a Board-certified orthopedic surgeon, for an impartial examination. Dr. Debender
found that appellant’s elbow condition was not related to her accepted shoulder injury.
The Office referred appellant for a second opinion examination with Dr. Jorge A.
Raichman, a Board-certified psychiatrist, to evaluate her ability to work due to her accepted
emotional condition. In a report dated January 4, 2004, Dr. Raichman diagnosed mood disorder
due to orthopedic injuries with mixed features. He noted that appellant was willing to return to
work in a nonsupervisory capacity. Dr. Raichman stated: “My recommendation is that she is
able to return to work and that her psychiatric condition is neutralized with the psychotropic
medications she is taking.” He completed a work restriction evaluation and indicated that she
could work eight hours a day. Dr. Raichman stated that appellant should not supervise postal
coworkers and that she could perform all the duties of her former position except supervising
coworkers. He indicated that appellant would have difficulty dealing with abusive, loud, profane
or large peers at work.
Appellant requested an oral hearing regarding the denial of her request for surgery.
The Office closed appellant’s rehabilitation file on February 24, 2004. The vocational
rehabilitation counselor found that appellant was capable of working as a office supervisor. This
position required appellant to coordinate activities of clerical personnel, prepare employee
ratings as well as hire, train and supervise clerical staff.
By decision dated November 5, 2004, the hearing representative affirmed the Office’s
September 8, 2003 decision denying authorization for surgery due to the diagnosed condition of
lateral epicondylitis.

2

In a letter dated November 23, 2004, the Office proposed to reduce appellant’s
compensation benefits based on her capacity to earn the wages of an office manager. Appellant
disagreed with this proposal. By decision dated December 28, 2004, the Office finalized its
preliminary determination reducing appellant’s compensation benefits effective
January 22, 2005.
Appellant requested reconsideration of the Office’s December 28, 2004 decision on
December 22, 2005 and submitted a statement detailing the reasons she disagreed with the wageearning capacity determination. By decision dated March 22, 2006, the Office denied
modification of its December 28, 2004 wage-earning capacity decision.1
LEGAL PRECEDENT
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless the original rating was in error, there is a material
change in the nature and extent of the injury-related condition or that the employee has been
retrained or otherwise vocationally rehabilitated. The burden of proof is on the party attempting
to show a modification of the wage-earning capacity.2
Under section 8115(a) of the Federal Employees’ Compensation Act,3 in determining
compensation for partial disability, the wage-earning capacity of an employee is determined by
actual earnings if actual earnings fairly and reasonable represent the wage-earning capacity.
Generally, wages actually earned are the best measure of a wage-earning capacity and, in the
absence of evidence showing that they do not fairly and reasonably represent the injured
employee’s wage-earning capacity must be accepted as such measure.4 If the actual earnings do
not fairly and reasonably represent his or her wage-earning capacity or if the employee has no
actual earnings, his or her wage-earning capacity is determined with due regard to the nature of
the injury, the degree of physical impairment, his or her usual employment, age, qualifications
for other employment, the availability of suitable employment and other factors and
circumstances which may affect wage-earning capacity in his or her disabled condition.5
When the Office makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an Office wage-earning capacity specialist for
selection of a position, listed in the Department of Labor’s Dictionary of Occupational Titles or
otherwise available in the open market, that fits the employee’s capabilities with regard to his or
her physical limitations, education, age and prior experience. Once this selection is made, a
1

Following the Office’s March 22, 2006 decision, appellant submitted additional new evidence. As the Office
did not consider this evidence in reaching a final decision, the Board may not review the evidence for the first time
on appeal. See 20 C.F.R. § 501.2(c).
2

Elise L. Price, 54 ECAB 734 (2003).

3

5 U.S.C. §§ 8101-8193, § 8115(a).

4

Selden H. Swartz, 55 ECAB 272 (2004).

5

Ralph A. Nettles, 54 ECAB 463 (2003).

3

determination of wage rate and availability in the labor market should be made through contact
with the state employment service or other applicable service. Finally, application of the
principles set forth in Albert C. Shadrick6 and codified section 10.403(d) of the Office’s
regulation7 will result in the percentage of employee’s loss of wage-earning capacity.
ANALYSIS
The evidence establishes that the Office’s original determination of appellant’s wageearning capacity determination was erroneous. The evidence does not establish that the selected
position of office supervisor or manager was within appellant’s work restrictions. The Office
previously accepted that appellant’s March 2000 employment injury resulted in an adjustment
reaction, as well as in her physical injury. The medical evidence in the record does not establish
that appellant has the emotional capacity to supervise employees as required by the constructed
position. The psychiatric evidence from Dr. Achilles and Dr. Raichman, noted that appellant
was not to return to a supervisory position at the employing establishment. Dr. Achilles’ 2002
report found that appellant could not return to her date-of-injury position. Dr. Raichman’s
January 4, 2004 report addressed the issue of whether appellant could return to work in other
settings. He noted that appellant was willing to return to work in a nonsupervisory capacity and
recommended that she return to within restrictions, including that she not supervise coworkers.
Dr. Raichman stated that appellant could perform all the duties of her former position except
supervising coworkers. He indicated that appellant would also have difficulty dealing with
abusive, loud, profane or large peers at work. The medical evidence does not establish that
appellant is capable of acting as a supervisor due to her accepted emotional condition. Appellant
has established that modification of the original wage-earning capacity is warranted as
erroneous.
CONCLUSION
The Board finds that appellant has met her burden to modify the wage-earning capacity
determination as the evidence establishes that the original determination was in error.

6

5 ECAB 376 (1953).

7

20 C.F.R. § 10.403(d).

4

ORDER
IT IS HEREBY ORDERED THAT the March 22, 2006 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: March 23, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

